Citation Nr: 9921258	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  95-14 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a neck disability.  

2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1974 to August 
1975.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 1994 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Seattle, 
Washington.                 


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between any 
current neck disability and the appellant's period of active 
service.  

2.  There is no competent medical evidence of a nexus between any 
current back disability and the appellant's period of active 
service.


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for a neck 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The appellant's claim for service connection for a back 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered is whether the appellant 
has presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim for service connection 
for pes planus is well-grounded; that is, a claim which is 
plausible and capable of substantiation.  See 38 U.S.C.A. 
§ 5107(a); Chelte v. Brown, 10 Vet. App. 268, 270 (1997) (citing 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990)).  If the claim is 
not well grounded, the appeal must fail and there is no further 
duty to assist in developing the facts pertinent to the claim.  
See Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).

Generally, a well-grounded claim for service connection requires 
(1) medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Caluza v. Brown, 7 Vet. App. 489, 
504, 506 (1995); see also Epps v. Gober, 126 F.3d at 1468 
(expressly adopting definition of well-grounded claim set forth 
in Caluza, supra).  For the purpose of determining whether a 
claim is well grounded, the credibility of the evidence in 
support of the claim must be presumed.  Robinette v Brown, 8 Vet. 
App. 69, 75 (1995).

Service connection may be established for disability resulting 
from injury or disease incurred in service or for a preexisting 
injury or disease that was aggravated by service.  38 U.S.C.A. 
§ 1110.  In addition, if a condition noted during service is not 
noted to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b) (1998).  Regulations also provide that 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran had 
a chronic condition in service or during an applicable 
presumptive period and still has such condition.  Such evidence 
must be medical unless it relates to a condition as to which, 
under the Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumptive period, 
continuity of symptomatology is demonstrated thereafter, and 
competent medical evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) 
(citing Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997), and Caluza 
and Grottveit, both supra).  

To summarize, the appellant contends, in essence, that due to two 
separate incidents during service, she developed neck and back 
disabilities.  The appellant maintains she was raped while she 
was in the military, and that during the assault, she was dragged 
by the neck and choked to the point of becoming unconscious.  The 
appellant indicates that after the assault, she developed chronic 
neck and back pain.  In addition, the appellant further maintains 
that soon after her assault, she was involved in an automobile 
accident at which time she "cracked vertebra" in her neck.  The 
appellant contends that following her accident, she suffered from 
chronic neck and back pain.  In this regard, lay statements are 
considered to be competent evidence when describing the features 
or symptoms of an injury or illness.  Layno v. Brown, 6 Vet. App. 
465 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  However, when the determinative issues involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise, nor is it contended otherwise.  Therefore, her opinion 
that her neck and back disabilities are related to service is not 
competent evidence.  

In the instant case, the appellant's service medical records show 
intermittent treatment for neck and back pain.  The records 
reflect that in April 1974, the appellant was diagnosed with a 
muscle strain, and in May 1975, she was treated after complaining 
of neck pain.  According to the records, on June 19, 1975, the 
appellant was diagnosed with a lumbosacral strain, and throughout 
July 1975, she continued to receive intermittent treatment for 
her back pain.  In addition, the records also show that the 
appellant was raped in July 1974, and during the assault, her 
neck was grabbed and squeezed very tightly.  The records further 
reflect that according to the appellant, in May 1975, she was 
involved in a car accident and had sustained a hyperextension 
injury.  However, the Board notes that on June 3, 1975, the 
appellant was treated after complaining of neck and back pain, 
and at that time, the physical examination showed that the 
appellant had full unlimited range of motion of her neck without 
pain.  Moreover, in the appellant's separation examination, dated 
in July 1975, although the examiner noted that the appellant had 
suffered from whiplash due to a car accident, he indicated that 
the whiplash was without sequela.  The examiner also reported 
that the appellant had had recurrent back pain with muscle 
spasms, although there were no current spasms.  The examiner 
noted that the appellant had cramps in her legs which were 
associated with her backache.  The appellant's spine and other 
musculoskeletal were all clinically evaluated as "normal."  

The first post-service medical evidence of neck and/or back 
disabilities is from the outpatient treatment records from the 
Spokane VAMC, beginning in September 1989, more than 14 years 
after service.  The Spokane VAMC records show intermittent 
treatment for the appellant's neck and back disabilities.  In 
addition, the private medical statement from Dr. T.R.K., dated in 
March 1994, showed that at that time, Dr. K. indicated that the 
appellant had significant degenerative changes in the C5-C6 and 
C6-C7 areas of the cervical spine which caused significant pain 
and discomfort.  A private medical statement from C.E.B., dated 
in April 1995, shows that at that time, Dr. B. stated that the 
appellant had give-way of motor testing of the left arm and 
decreased sensation over both lower legs.  Moreover, a private 
medical statement from Dr. G.W.B., dated in May 1995, reflects 
that at that time, the appellant was diagnosed with mild cervical 
and lumbar degeneration without specific neurological deficit.  
Lastly, in the appellant's October 1998 VA examination, she was 
diagnosed with the following: (1) degenerative disk disease with 
mild hypertrophic changes at C5-C6, (2) mild degenerative disk 
disease at C6-7, (3) mild degenerative disk disease at L5-S1, (4) 
mild degenerative disk disease at L4-L5, and (5) minimal 
degenerative disk disease at L3-4.

While the above evidence shows that the appellant currently has 
neck and back disabilities, there is no competent medical 
evidence which shows that the appellant's neck and/or back 
disabilities are/is related to service.  As previously stated, 
there must be medical evidence showing a nexus between an in-
service injury or disease and the current disability for a well-
grounded claim.  In this regard, the Board observes that the VA 
examiner, from the appellant's October 1998 VA examination, 
stated in a November 1998 addendum that it was his opinion that 
the current findings were "mild" and that "there [was] not a 
strong temporal relationship as far as the onset of the symptoms 
to support that the attack was the principal etiology for her 
current complaints."  The examiner further noted that there were 
no medical records related to the appellant's neck or back 
complaints prior to 1994, and although the appellant had 
contended that she had developed neck and back disabilities after 
her assault, there was no convincing supporting documentation 
available for review to support her contentions.  Furthermore, it 
was also the examiner's opinion that the current findings did not 
strongly support an etiology traceable to the appellant's car 
accident which occurred after her assault.  Thus, the Board 
observes that the only evidence presented by the appellant that 
tends to show a connection between her in-service neck and back 
symptoms and her current neck and back ailments, is her own 
statements.  While her statements may represent evidence of 
continuity of symptomatology, they are not competent evidence 
that relates the present conditions to that symptomatology and, 
under such circumstances, the claims are not well grounded.  See 
Savage, supra.  Accordingly, in the absence of a well grounded 
claim, the appellant's claims for service connection for a neck 
disability and service connection for a back disability must be 
denied.  

The Board recognizes that these claims are being disposed of in a 
manner that differs from that used by the RO.  The RO denied the 
appellant's claims on the merits, while the Board has concluded 
that the claims are not well grounded.  However, the Court has 
held that "when an RO does not specifically address the question 
whether a claim is well grounded but rather, as here, proceeds to 
adjudication on the merits, there is no prejudice to the veteran 
solely from the omission of the well grounded analysis."  See 
Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  Likewise, the Board 
finds that the RO has advised the appellant of the evidence 
necessary to establish a well grounded claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

Service connection for a neck disability is denied.  

Service connection for a back disability is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals


 

